                      IN THE UNITED STATES DISTRICT
              COURT FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                           GREENVILLE DIVISION

MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY                                                                  PLAINTIFF

V.                                              CIVIL ACTION NO. 4:15CV-166-DMB-JMV



CANDACE L. WILLIAMSON,
Co-executor of the Estate of Purvis William Hill, Jr., ET AL.                  DEFENDANTS

                                           ORDER

       By Order [124] dated May 2, 2019, it was ordered that by separate notice this matter

would be set for an in-person hearing that Ms. Williamson (and her counsel if any) and counsel

for MMLIC would be required to attend. Accordingly, the same day the matter was noticed for

a hearing to be held 5/21/19. Upon further reflection, however, the undersigned finds that a

hearing is not required at this time. Accordingly, the May 21, 2019 hearing is hereby

CANCELLED.


       SO ORDERED this 16th day of May, 2019.



                                          /s/ Jane M. Virden
                                          UNITED STATES MAGISTRATE JUDGE
